Title: From John Adams to John Trumbull, 27 July 1805
From: Adams, John
To: Trumbull, John



Dear Sir
Quincy July 27. 1805

Two or three days ago I received your invaluable letter of the 21st. by the Post, very much to the Credit of that office for its fidelity.
Has not the knowledge of natural history and Entomology arrived at Sufficient Perfection in Connecticut to exterminate those jacobinical inhabitants of the bedstead, which are in reality as formidable enemies to the Independence of the Judges as any in Pennsilvania, or indeed in the federal government. A poor Judge, tortured with such vermin as Duane, Leib and the democrats of the Pillars, must soon be devoured like an apple tree attacked at once by Caterpillars canker-worms and Palmer worms.
I do not know the names of the old Families, who formerly governed Connecticut: but I suppose the Winthrops, Saltonstalls, Huntingtons, Fitchers were among them. Pray was Governor Wolcott, immortalized by my Townsman, Niles the Poet in that harmonious Couplet in his Conquest of Cape Britton.
Five hundred Men came from Connecticut
Commanded by much honored Wolcott
A novus Homo, or was he of an ancient Family? A Notoriety of half a Century is sometimes as efficacious as that of a thousand years. The Pitts in England have not been known much longer, yet they are now more powerfull than the Harvards or the Russells. Notoriety I think is a more proper Word for this Thing than Nobility, Aristocracy; Patricians or Seniors. By whatever name We call it, I think it is the most difficult Wheel to manage in the whole machine of Society and Government. I wonder, that your old Families in Connecticut have not turned Democrats, as ours in Massachusetts have done. Our Winthrops, James and William, Sons of my revered friend the Professor of Mathematicks at Cambridge are numbered among the most zealous of that Party, and have great Influence. A grandson of my Friend, has married a Daughter of Hilbournes, and is as patriotic as his uncle or his father in law. Flectere si nequeo superas Acharontae movebo is often if not commonly the Maxim of Family pride. If Misfortunes or Misconduct reduces these People to obscurity, they often dive down, to the Bottom of the Pitt of dullness. They often become Sots, Sometimes gamblers, Fox Hunters, Harehunters, Shooters of Partridges, Quails, Plovers, Snipe and Woodcocks. But if they dive to Democracy, the Mob is always proud to receive them and place them at their head. We have an ancient family of Mayhew, descended from an ancestor, who was called Governor of Marthas Vineyard. The descendents from that stock, a shrewd sensible Breed have an amazing fund of Wit, a general Taste for reading, and some of them a natural eloquence. We have in this Town a Wilson Marsh a Weaver, and there is in Dorchester an Edward Willard Baxter a Shoemaker both descended from a Female Branch of Mayhew, a sister of Dr. Mayhew the greatest American Wit, Satyrist and humorist, till Trumbull far surpassed him. Baxter has some of the female Blood of Willard mixed with that of Mayhew. These two noblemen are violent Democrats, modern Philosophers &c. and have been the principal promotors of Hitchborne and Morton, and have had a decisive influence in democratising our whole County of Norfolk for twenty years.
Our Noble I beg Pardon our notorious Bowdoin, now Ambassador at Madrid, you know like his father was a zealous Federalist: but not being promoted, or rather being neglected he turned, and became a favorite of the opposite party.
The Family of Stoddard on our County of Hampshire from whom are descended I believe your President Dwight, the Hamiltonian Vice President Burr, Pierpont Edwards and other Democrats of the first Water.
Our Winslows at least the Descendents from female Branches, as my old friend Warren and all his sons are Democrats. Dr. Winslow a Physician who holds the ancient family Estate is a worthy Man and a good Federalist. Our Saltenstalls are reduced to one Physician at Haverhill a good Federalist. But these meddle not in public affairs, but to express their sentiments with a manly freedom. Our Chandlers are partly democrats and partly Feds. Leonards are reduced to one old Gentleman a good Fed. Our noble I beg pardon again, notorious Family of Sullivan, is divided Father against son and brother against Brother, according to the old Scotch policy to save the Family Estate at all events. Family popularity has been often preserved by the same policy. In New York, the Livingstons, become Democrats at once in a Body, whenever they are not gratified in their Wishes for higher Power. In Virginia the Randolphs the Nicholas’s the Claibournes, the Pendletons and Madisons, have all united in Democracy and French Revolution, in order to oppose Patrick Henry and the Lees. Mr. Madison I have been told has the most extensive and influential Family Connections of any Man in Virginia. Mr. Jefferson is a Novus Homo, and adopted by Neccessity not choice by these notorous families, whose Branches Spread into Maryland embracing General Smith and into all the other States of the South.
Great Cities, great Fortunes and notorious Families, are unwieldy and unmanageable objects in Elective governments. Divisions are the inevitable Effect of them. If a Revolution happens in which these all, generally, take a part with the People, it is not very hurtful or very lasting. But as old James Howell in his life of Massianello and History of the Revolutions in Naples, says "What greater contagion can there be to a City than a disunion between her inhabitants? What destroyed Carthage? The two Factions of Borchiniani and Hamnoniani? What maintained War in France for Sixty yers, but the dissention of the House of Burgundy and Orleans? What brought so much desolation to England, and caused several fearful Battles, wherein Eighty Princes of the illustrious Blood were slain, but the factions of the Houses of Lancaster and York? What confounded the tranquility of the Florentine Republick but the Factions of the Bianchi and Neri? In Summance, the Same that a fever is to a natural Body, the Same is disunion in a City or Kingdom. A City is a ship, and divisions are the Leaks, through which, while the Mariners fight with one another the Water enters and drowns all. The wise Pilot who Steers ought to stop those leaks, and make up the Breaches of division and rescue himself without trusting any other for the helm, and especially not to place there any capricious heads, or factious Spirits; But to be Sure to keep himself still lord and patron of the Vessel." Thus Howell: but unfortunately Cæsars, Cromwells, Bonaparts, Messianello’s, understand this Policy better than the wise Pilots: or rather the People will never entrust them with Power to practice. It is easy to see, that the eternal turbulance of our notorious Families, though all of them but of yesterday, will worry each other and the People, till some future Hamilton or Burr shall become a Bonaparte perhaps both, in different Divisions of the Continent.
When or where the Practice of Caucusing began I know not. I never traced it back to any greater Antiquity than Tom. Dawes’s long Garrett, the History of which you no doubt remember. But I believe it has existed whenever and wherever Elections of any Sort, have prevailed in a large Society, and among a numerous People. It is a dictate of Nature, and the result of Neccessity. The Demagogues among the Democrats are more Sensible of it than those among the Aristocrats. These flatter the People in one breath by telling them, they are wise enlightened infallible, the most capable of governing themselves: but in the next breath they practically say to them you are ignorant, weak, easily imposed on, you know not the Characters of Men nor the quality of Measures. You must come together all you, of our Party and hear three or four of Us your leaders dictate to you what is right, and inform you, whom you can trust. Thus it was in the Beginning, is now, and ever will be, as I believe.
I agree with you, that "the current runs the other Way" in Massachusetts and Connecticutt: but for this very reason I think there is danger, from Family Pride. The Current runs so strong against Families, that it hunts them all down to Poverty, obscurity, humiliation and ruin, and then to Rage, Revenge and Despair they put themselves at the head of the most clamorous and envenomed Jacobins. The whole State of Virginia has gone through this operation and now rules the Continent, as much as Athens ever governed the Democrats or Sparta the Aristocrats of all the other Cities and States of Greece. Nay Virginia has allied itself to the Great Nation as Sparta did to the great King of Persia, to proclaim independence to all the People in Greece. If the time would serve I could shew you how the old oppulent and honorable Families in Pennsilvania have ruined and confounded and Jacobinified the politicks of that state. When the Tort law of that state was repealed, the old Families and the old Quakers came forward in a Body, and from more Pride and Jealousy Sett up an opposition to McKean, Rush, Clymer, Peters, Muhlenbourg and others as well as Mifflin, & Hopkinson and by such means have run down the only Men who could have assisted and protected them, in restoring sense and order to the State.
I wish that some patient Philosopher would compose an analysis of all the notorious Families in the United States, as some one has lately published an Analysis of all the Monks and Religious orders in Christendom, after the manner of Linnæus’s Systema Vegetabilium.—It would be found after the severest scrutiny that the ancient and honorable Families of English Scotish and Irish derivation have in general in all the States the most powerful, through secret and inobserved obstacles to the restoration of order and honest Government in this Country.
Connecticut has indeed no office more useful, honorable or desirable to give than that which you have held for five years, with an universal acknowledgement, as far as I have heard, not only of your legal Science, but of your integrity and all other Virtues and accomplishments necessary to the discharge of the Duties of it. It is my humble advice, and earnest request that you would hold it, as long as you can make it tolerable to yourself.
You ask a question, why was you neglected at the first organization of the general Government? To your question, I can give no other answer, than this I do not know. I had been in Europe ten years and Such a void Space in a Man’s Knowledge of Men and Things in his country can only be estimated by those who have had experience of it. The actors were changed the Plott and the Fable were different and many of the incidents were to me wholly unknown. This was one reason with me for abstaining from all interference with Washington in his Appointments to office. But another and more decisive reason was, this, the Vice President had nothing to do with executive Power by the Constitution, and I knew the delicacy of my Situation. The Heads of Departments were jealous of the Vice President and would have infallibly made Washington so if they could: and it would have been easy to have insinuated into him Suspicions if I had often meddled with appointments. I therefore, confined myself to Cases in which Washington was pleased to consult me, as in that of Judge Cushing and that of General Lincoln. I often asked the question in conversation concerning you, and your ill health was uniformly alledged in answer. Envy does merit as its Shall pursue. I saw plainly that you was dreaded. Col. Smith my son in law, also, although he had the heart of Washington I saw plainly enough was dreaded at Headquarters. It would be endless to relate the Conversations I had with Gentlemen in and out of Connecticut and it would be a subject of so much delicacy, and could do no good, that I had better waive it. You have revealed a Secret, in your letter which will unriddle the whole Mystery. I never knew nor suspected a Fact you mention. It was always represented and insinuated that Hamilton composed the Address to the Governors. He had the Credit of it, most certainly. He was reported to have often threatened Washington to expose his Character and Conduct in Pamphlets: and to have said that Washington would do well to take care, for the most popular of his productions was not his own. By this insinuation it was always understood by me and all others, that Hamilton himself had been the Author of all his most popular measures. Where was Hamilton, when the address of Newburgh was composed? If that vain intriguing Scotchman knew that you and Humphreys were concerned in that Composition, he must have dreaded you, as the most dangerous Rival, and this is enough to answer your question why you was neglected the whole eight years of Washington’s Administration. For never did there exist a little Turk, so intollerant of every brother near the throne. To every Man who stood in his way, in his furious pursuit of his Object, which was to be perpetual dictator inStates he was a mortal Ennemy. Of me, he was so jealous, that he began his intrigues to supplant and undermine me as early as 1788 or 1789, as I have since learned, though to my face he pretended a warm friendship, and ever in public he often expressed great respect. I could give a curious History in detail, in relation to this Subject. He was jealous of North, jealous of Humphreys, jealous of Smith, and now I am convinced jealous of you. His Jealousy of Burr cost him his life, and I wonder as Hamilton and Burr were both profiscient Duelists, that he did not fall a Sacrifice much sooner to his immeasurable Calumnies against Burr for fifteen years. I have closed by lips has you have done: but I will not always. I know his intrigues against Burr and his slanders of him, better than Burr himself does. And if you desire to know more of them I may hereafter relate them to you.
You have given me E pluribus Unum and I hope you will give me the whole Et Cetera.—You say Washington “was one of those rare Men, who perfectly knew "their own Talents."—This may be true: but he certainly did not know his own heart. The first long Clause in the address of Newburgh is a full proof of that Subtlety and dignity with which Men deceive themselves. He believed what he said of his aversion to publick life and his attachment to retirement. But nothing could be farther from the True real Temper of his Mind. In his first inaugural Speech in 1789 and in his farewell address to the people in 1797, he enlarged on his fond delight in private Life: and I doubt not he was honest and sincerely believed what he said. But he knew not himself. He could not be easy in retirement and his impatience in it, was the final overthrow of the federal Administration. You may be Surprised at this declaration: but I could make it appear to your Satisfaction. I loved and revered the man: but it was his humanity only that I admired. In his Divinity I never believed. Nor did those who puffed it, so much, believe in it. They cried up Washington, when they despised merely to make him an Engine to lift up Hamilton, whom, for sinister and interested purposes, they idolized. In no particular measure, have the Federalists injured their own cause, So much, as by their extravagant Eulogies of Washington and Hamilton. The People knew better: and when they have seen the gross and impudent Attempt to ascribe every thing to these two, in derogation from so many others to whom the Nation is more indebted, they have resented the gross impositions on their understandings, and thrown themselves into the opposite Scale. Can you, give me any conjectures concerning the composition of Washingtons last, or farewell address to the People. The Anecdote you have given me, has fully convinced me, that he had much assistance in the composition of it, if indeed he had any hand in it. General Knox told me, he took it for granted he did not write it. At that time, believing as I did that he wrote the address from Newburgh I thought he might have produced this, which is much like it. But I am now convinced, he had little share in it. Pickering has told me, that all his letters to Congress, when he was general of the Army, and all his other popular productions were written by others, his secretaries and Aids, and he named Col. Harrison and Col. Hamilton, but said nothing of Trumbull or Humphries.
There is one letter, in Washington’s name, published in the American Museum, which I believe Hamilton wrote. It is a key to great Mysteries. If Pickerings account of it to me is true, it may have had greater Consequences in America than any thing he ever wrote, but I have not room to explain this at present. I have critically attended to the address from Newburg, and conclude the whole was yours or Washingtons. I can discern nothing of Humpheries. There is a term of keenness phrase in one Paragraph. "The People have their Choice to make independence a Blessing or a curse," which I impute to you. In the first Paragraph there is much of Washington, corrected however, I presume by you.
I never forgot to give your respect to Mrs. Adams. She bids me say that she utterly denies that I every liked you better than she did, and affirms that she has now and always had an high Esteem and great regard for Mrs. Trumbull.
I have received such Treatment from both Parties, that I hold their Esteem and resentment in much indifference: and Should care very little if this letter should be inspected in the Post office and published in a News paper, at least as far as it would affect myself. Yet, as it might at present do some harm to the Public, You will reserve it to yourself as I shall yours. But I hope to have many more explanations with you. I don’t mean or wish to impose much drudgery upon you: but wish you to favour me with some of your leisure hours and moments of Amusement. With my best Wishes for / yourself and Family, (By the Way how many / Children have you of both sexes and what ages / and professions?) I am your old Friend
John Adams